DETAILED ACTION
Information Disclosure Statement
Applicant’s IDS has been filed and considered by the examiner.  In view of the number of references cited therein and the allotted time for such review, the examiner has only cursorily reviewed the information.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 20150217330 by Haukka et al.
Claim 1:  Haukka discloses a method for forming a metal oxide comprising, providing a substrate with a first and second layer, with metal and dielectric (figures) and discloses exposing the substrate to metal, purge, organic, and depositing an metal oxide selectively (see 
Claim 2-4:  Haukka discloses removing oxide layer using the organic gas and passivation (0030, 0385).
Claims 5-6, the prior art discloses the aldehydes as claimed (215-216).
Claim 7:  Ge is taught by Haukka at 226 et seq.
Claim 8:  Haukka discloses carboxylic acid (218).
Claim 9:  Haukka discloses the same process steps as claimed and thus must reasonably result in the same decomposition of organic material
Claim 10-11:  Haukka discloses a liquid and bubbler (0076).
Claim 12:  Ge oxide is taught by Haukka at 226 et seq.
Claim 13:  Haukka discloses the same process steps as claimed and thus must reasonably result in the same decomposition of organic material.
Claim 14:  The various gases supplied to the chamber are optional and therefore selecting a process that does not directly supply Hydrogen gas into the chamber would have been obvious as predictable (i.e. from the selection of other discloses and predictable gases).
Claim 15-19:  The limitations of these claims are specifically addressed above.
Claim 20:  Haukka discloses semiconductor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20120175751 by Gatineau et al. alone or with US Patent Application Publication 20150162214 by Thompson et al. and US Patent Application Publication 20130157409 by Vaidya et al. 
Claim 1:  Gatineau discloses a method of “selectively” forming a metal oxide comprising: providing a substrate comprising multiple materials, selected from a dielectric layer and a layer comprising metal for processing in a reaction chamber (00125) including exposing the substrate to a metal or semi-metal precursor (0094, 0120); exposing the substrate to one or more of a purging gas and a vacuum (0135); exposing the substrate to an organic reactant (0127); and exposing the substrate to one or more of a purging gas and the vacuum (0135);   
wherein a reaction between the metal or semi-metal precursor and the organic reactant selectively forms a metal oxide layer on a layer comprising metal (see 00138, 0125, 0127). 
Gatineau discloses the metal precursor comprises alkoxide, amine or alkylamine (099).
Here, the examiner notes the prior art discloses depositing a metal oxide layer on a substrate that has many differing types of materials and used as a semiconductor, LCD, 
Additionally, the examiner notes the prior art discloses each and every process step as claimed, and thus at the very least, the applicant’s claimed results are merely a function of the process steps as claimed and the examiner notes the prior art explicitly discloses each and every process step as claimed and thus must necessarily meet the "selectively forms a metal oxide layer on the layer comprising dielectric" unless the applicant is performing process steps or using specific chemicals that are neither claimed nor disclosed.  Finally, Gatineau discloses depositing metal oxide on the surface of the substrate which can be metal or dielectric or both as taught above and thus it is the examiners position that such a selective deposition as broadly claimed is met by Gatineau.  
While the examiner maintains the position as set forth above, the examiner cites here Thompson and Vaidya, each of which explicitly discloses selective formation of ALD layers, including metal oxide layers.  Thompson discloses selective deposition on substrates of metal and dielectrics (see 0020-0021) and discloses ALD deposition and HfO2 layers.  Vaidya also discloses selective ALD deposition using an inhibitor layer.  Therefore taking the references collectively and all that is known to one of ordinary skill in the art it would have been obvious to 
As for the selectively as claimed, the prior art discloses and makes obvious the same process steps and conditions and thus it would have the same selectivity as claimed.  At the very least, the process inclusive of Vaidya would include selectively forming on the dielectric layer as claimed (i.e. selectively of 100% due to the lack of deposition on the metal layer using the inhibitor layer).
Claim 8:  Gatineau discloses carboxylic acids, acetic acid, propionic acid as organic (
Claim 9:  Gatineau discloses the same process steps as claimed and thus must reasonably result in the same decomposition of organic material.  The requirement of exposed is met by the prior art as such would necessarily be broken into reactive compounds (based on premise of a reaction).  The prior art does not specifically disclose decomposition as claimed; however, Gatineau discloses formic acid and such is taught by the applicant’s specification as decomposing as claimed and therefore would necessarily read on the claimed requirements.
Claim 10-11:  Gatineau discloses the liquid and bubbler as claimed (0122) and therefore using such for the organic reactant would have been obvious.
Claim 12:  Gatineau discloses zirconium, titanium or hafnium oxide (0138).	Claim 13:  Gatineau discloses the same process steps and compounds as claimed and thus must reasonably result in the same results, i.e. decomposition into CO and hydrogen.  The requirement of exposed is met by the prior art as such would necessarily be broken into reactive compounds as claimed because the same reactants are exposed to the same conditions as disclosed necessary to result in the claimed decomposition (based on premise of a 
Claim 14:  The various gases supplied to the chamber are optional and therefore selecting a process that does not directly supply Hydrogen gas into the chamber would have been obvious as predictable (i.e. from the selection of other discloses and predictable gases).
Claim 20:  Gatineau discloses semiconductor devices (0002).

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20120175751 by Gatineau et al. alone or with US Patent Application Publication 20150162214 by Thompson et al. and US Patent Application Publication 20130157409 by Vaidya et al. further with US Patent Application Publication 20140004274 by Thompson (Thompson 274) OR US Patent Application Publication 20130288427 by Hung.
Gatineau alone or with Thompson and Vaidya disclose all that is taught above; however, fails to disclose the aldehyde.  However, Thompson 274 (0009) and Hung (0025) each discloses ALD deposition of metallic oxides using oxidizing gases that may be selected from various gases, including carboxylic acids, O2, NO, H2O, H2O2 as taught by Gatineau, as well as HCOH (formaldehyde).  Therefore, taking the references collectively, it would have been obvious to have modified Gatineau to use the formaldehyde oxidizer because such is a known oxidizer for ALD oxide films.  The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20120175751 by Gatineau et al. alone or with US Patent Application Publication 20150162214 by Thompson et al. and US Patent Application Publication 20130157409 by Vaidya et al. further with US Patent Application Publication 20140004274 by Thompson (Thompson 274) OR US Patent Application Publication 20130288427 by Hung.
As for the claimed aldehyde, the prior art discloses aldehydes function as oxidizer and US Patent Application Publication 20040005753 by Kostamo et al. discloses alkanedials as claimed are a known alternative to aldehydes such as formaldehyde (see 00150-00155) and therefore taking the references collectively using the claimed aldehyde would have been obvious as predictable because Thompson 274 and Hung specifically discloses aldehydes (i.e. CHO) ligands will be oxidizer for the ALD process and Kostamo discloses the aldehydes includes CHO ligands (such as formaldehyde as Thompson 274 and Hung) but also the claimed alkanedials and using such in the vapor deposition process (i.e. while aldehydes of Kostamo are used as reducing agents, the Thompson 274 and Hung provides the evidence that such acts as oxidizer due to the CHO ligand).

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20120175751 by Gatineau et al. alone or with US Patent Application .

As for the requirement of Germanium oxide, Gatinea discloses all that is taught above and discloses depositing any number of metal oxide layers using organic oxidant; however, fails to specifically disclose the germanium layer.  However, Jung discloses Germanium oxide deposited via a germanium precursor, including supplying a germanium dialkylamine (see 0012), purging, oxidant, and purging is a known ALD deposited material and thus taking the references collectively it would have been obvious to have combined the teachings to deposit GeO2 as Gatinea discloses various metal oxide layers using alcohol and Jung discloses GeO2 using any known oxidant (0061-0067).  A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).
Additionally, Vaarstra discloses ALD metal oxide deposition using organic oxidizers and discloses depositing Ge oxide material or Zr oxide material (columns 5-6) and thus taking the references collectively combining the teachings to deposit Ge oxide would have been obvious to one of ordinary skill in the art because Vaarstra discloses organically oxidized ALD process is useable for Zr oxides or Ge oxides. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Double Patenting
Applicant is advised that should claim 15 be found allowable, claim 2 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of US 10612137 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US 10612137 discloses each and every feature of the claims as drafted and therefore fully encompass the claim as drafted.
Claims 1, 5,7-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of US 9895715 in view of in view of Gatineau.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US 9895715 discloses each and every feature of the claims as drafted except fail to disclose the aldehyde oxidant (0127), Gatineau discloses all that is taught above 
Claims 1, 6, 8, 10-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of US 10047435 in view of Hung and Jung.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US 10047435 discloses each and every feature of the claims as drafted except fail to disclose the aldehyde oxidant (0127).  However, such is known for metal oxide layers as taught by Hung and thus using the aldehyde oxidant would have led to predictable results.   Jung discloses the claimed Ge precursors and thus using such would have been obvious.  
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of US 10,612,137 in view of Gatineau.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 10,612,137 discloses each and every feature of the claims as drafted except fail to disclose the metal oxide deposition.  However, such is known for selective deposition via ALD as taught by Gatineau and thus selective deposition of metal oxide would have led to predictable results.   Gatineau discloses all that is taught above relative to the dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P TUROCY/           Primary Examiner, Art Unit 1718